                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                                :         Chapter 11
                                      :         Bk. Case No. 14-10603 (CSS)
MONEY CENTERS OF AMERICA, INC., :               Bk. Adv. No. 16-51030 (CSS)
et al.,                               :
                                      :
                           Debtors.   :
__________________________________ :
                                      :
Christopher M. Wolfington,            :
                                      :
                           Appellant, :
                                      :
        v.                            :         C. A. No. 19-1392-CFC
                                      :         Bankruptcy BAP No.19-46
Andrew R. Vara,                       :
                                      :
                           Appellee.  :


                                 RECOMMENDATION

             At Wilmington this 20th day of August, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, a teleconference was held on August 19, 2019 for an initial

review and discussion with Appellant, who is pro se and counsel for Appellee to

determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. Both parties agreed that mediation would not be appropriate
and advised that some initial efforts were previously made to see whether this matter

could be resolved.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties advised there will be no objections filed to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
